             Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Northern Division

RICKY GIBSON                                   :
5 Navigator Court
Middle River, Maryland 21220,                  :

Plaintiff,                                     :

vs.                                            :    Case No. __________________

HVA IMPORTS, LLC                               :
200 SW 1st Avenue, 14th Floor
Fort Lauderdale, FL 33301                      :

Serve on:                                    :
       CSC-Lawyers Incorporating Service Co.
       7 St. Paul Street, Suite 820          :
       Baltimore, Maryland 21202
                                             :
and
                                             :
AUDI HUNT VALLEY
9800 York Road                               :
Cockeysville, Maryland 21030
                                             :
Defendants.
                                       ...oooOooo...

                                        COMPLAINT

        NOW COMES Plaintiff Ricky Gibson, by and through his attorneys, Andrew M.

Dansicker, D. H. Andreas Lundstedt and the Law Office of Andrew M. Dansicker, LLC, and

hereby files this Complaint against Audi Hunt Valley and HVA Imports, LLC (together

“Defendants”) for interference and retaliation under the Family and Medical Leave Act

(“FMLA”), and in support thereof states the following:

                                        THE PARTIES

1.      Plaintiff Ricky Gibson is a resident of Baltimore County, Maryland, and a former

employee of Audi Hunt Valley.
             Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 2 of 8



2.        Defendant Audi Hunt Valley operates an Audi dealership in Cockeysville, Maryland and

employs more than fifty (50) employees within a seventy-five mile radius of the Audi dealership

in Cockeysville, Maryland.

3.        Defendant HVA Imports, LLC, a subsidiary of AutoNation, the largest owner of

automobile dealerships in the United States, owns Audi Hunt Valley and operates an Audi

dealership in Cockeysville, Maryland and employs more than fifty (50) employees within a

seventy-five mile radius of the Audi dealership in Cockeysville, Maryland.

                                  JURISDICTION AND VENUE

4.        Subject matter jurisdiction is proper in this Court pursuant to 42 U.S.C. § 12101

et seq. as the case arises under federal law, the FMLA, 29 U.S.C. § 2611 et. seq., and personal

jurisdiction is proper in this Court, because Defendants transact extensive business in Maryland,

and the events giving rise to this litigation took place in Maryland.

5.        Venue is proper in this Court under 28 U.S.C. § 1391(a) because a substantial part of the

events giving rise to the claim occurred in the District of Maryland, Northern Division.

                                               FACTS

6.        Mr. Gibson began working for Defendants in February 2018 as a Service Advisor and he

always performed his job in a successful manner.

7.        In fact, during his employment with Defendants, Mr. Gibson was repeatedly praised by

management for his excellent job performance and unwavering dedication and service to his job,

and he earned an Audi Customer Service Achievement Certification (based on his training and

service).

8.        At no point was Mr. Gibson ever disciplined or given a negative annual performance

review.



                                                   2
           Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 3 of 8



9.      Between January 2019 and September 2019, Mr. Gibson missed several weeks of work

for various medical appointments and surgical procedures relating to medical issues involving

his left knee.

10.     At all times, Mr. Gibson made sure at least one manager was aware of his medical issues

and his need to take time off of work, and he submitted doctor’s notes when necessary.

11.     In addition, he regularly advised Matrix Absence Management, Inc. (“Matrix”),

Defendants’ family leave and disability benefits administrator, about his need for days off work

for medical appointments and treatment.

12.     On September 4, 2019, Mr. Gibson underwent surgery on his left knee and missed

approximately four weeks of work while he recovered from the knee surgery.

13.     Mr. Gibson regularly advised Matrix of his recovery after his knee surgery, and his

medical leave for his knee surgery was covered under the FMLA.

14.     During that time frame, Mr. Gibson kept his manager, Frank Basso, informed of his

progress, and on September 24, 2019, Mr. Gibson informed Mr. Basso that he had been

diagnosed with a torn meniscus (for the second time) and arthritis in his left knee and would

need a second surgical procedure.

15.     On October 1, 2019, Mr. Gibson returned to work from his knee surgery and attempted to

work a full day, but unfortunately, at the end of the day, his knee began swelling and he could

not walk, so he contacted his doctor and was instructed to go home and ice his knee, and he was

told that they would perform a second surgery on the left knee on October 7, 2019.

16.     At that time, Mr. Gibson’s direct supervisors, Frank Basso and Tony Palumbo, were not

in the office (Mr. Basso was on vacation and Mr. Palumbo was not working that day), so Mr.

Gibson informed the Parts Manager, Scott Umberger (who was the acting Service Department



                                                3
          Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 4 of 8



manager while Mr. Basso was on vacation), that he was having difficulty walking and needed to

go home to ice his left knee and would be out for the next several weeks for a second surgery

and recovery.

17.    Mr. Umberger assured him that he would notify the other managers about his absence

and told him to go home and rest.

18.    Mr. Gibson also sent a text message to Mr. Basso notifying him that he needed to miss

work to have another surgery, but Mr. Basso never responded to his text message, and he

notified Matrix that he would be having surgery and would be unable to work from October 2,

2019 until he was released to return to work.

19.    On October 4, 2019, Matrix sent a letter to Mr. Gibson notifying him that they had

received his request for a medical leave of absence starting October 2, 2019 and providing him

with paperwork to be filled out to obtain approval of his medical leave under the FMLA.

20.    On October 7, 2019 – the same day that he underwent his second surgery – Mr. Gibson

received a letter from Audi Hunt Valley, dated October 4, 2019, stating that his employment was

terminated because he was no call, no show, i.e. he had not informed anybody that he would not

be at work on October 2, 3 and 4.

21.    Mr. Gibson immediately contacted Mr. Palumbo, who told him that he had been

terminated because he did not tell Mr. Basso that he would be out of work.

22.    Mr. Gibson explained that he could not have told Mr. Basso that he would be out of

work, because Mr. Basso was on vacation when he learned about his need for surgery, so he told

the acting Service Department manager, Mr. Umberger. He also explained that he had sent a

text message to Mr. Basso notifying him that he needed surgery, and that he filed a request for

medical leave with the FMLA administrator, Matrix Absence Management.



                                                4
           Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 5 of 8



23.    At that point, Mr. Palumbo told Mr. Gibson to contact Human Resources to discuss the

matter, and when he did so, he was told that there was nothing that could be done – even though

he submitted a doctor’s note to Defendants, dated October 2, 2019, showing that he was unable

to work from October 2, 2019 until October 7, 2019, when he underwent his knee surgery.

24.    Shortly thereafter, Mr. Gibson received a letter from Matrix, dated October 7, 2020 – the

same date that Mr. Gibson learned that his employment was terminated – notifying him that he

was eligible for FMLA leave from October 2, 2019 to November 17, 2019.

25.    After Mr. Gibson was terminated, Defendants attempted to block Mr. Gibson from

obtaining unemployment benefits, falsely arguing that he was a “no call/no show” on October 2,

3 and 4, 2019.

26.    The Maryland Department of Labor held a hearing on December 20, 2019 regarding Mr.

Gibson’s eligibility for unemployment benefits, however, and found that Mr. Gibson “did

properly notify the employer” that he would not be able to work because of his left knee pain and

upcoming surgery, and that his termination was “without justification.”

27.    As a result of Defendants’ decision to terminate Mr. Gibson’s employment and to refuse

to allow him to take additional leave under the FMLA for his second surgery, Mr. Gibson

suffered lost wages and benefits, as well as emotional distress, including extreme embarrassment

and humiliation, anxiety, stress and tension headaches, loss of appetite, depression, diminished

self-esteem, and loss of sleep.

                                            COUNT I

             FMLA – INTERFERENCE/DISCRIMINATION/RETALIATION

28.    Plaintiff repeats and realleges all of the allegations contained in the preceding

paragraphs of this Complaint as if the same were fully set forth herein.



                                                 5
           Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 6 of 8



29.    During all relevant times, Defendants were Mr. Gibson’s “employer” or potential

employer under the FMLA as they employed fifty or more employees within a 75-mile radius of

Mr. Gibson’s work site or potential work site during 20 or more calendar work weeks in 2019

and/or 2018.

30.    During all relevant times, Mr. Gibson was an “employee” under the FMLA as he worked

for Defendants for more than twelve months and for more than 1,250 hours in the twelve months

before his employment was terminated.

31.    During 2019, Mr. Gibson gave notice of his need for FMLA leave and properly requested

time off for medical reasons due to his need for a second surgery on his knee which qualifies as a

serious medical condition.

32.    Defendants refused to comply with Mr. Gibson’s requests, and they ultimately

discriminated against him, interfered with his attempt to take FMLA leave and retaliated against

Mr. Gibson by terminating his employment rather than allow him time off for his second knee

surgery.

33.    Such conduct by Defendants constituted interference and/or discrimination and/or

retaliation against Mr. Gibson for attempting to exercise his rights by attempting to take FMLA

leave and/or for exercising his rights under the FMLA by taking FMLA leave for his first

surgical procedure.

34.    Such conduct by Defendants was intentional and willful and was expressly predicated on

Mr. Gibson’s use of FMLA time off and his additional attempts to exercise his rights under the

FMLA.

35.    As a direct result of Defendants’ improper and illegal conduct, Mr. Gibson has suffered

substantial financial damages and emotional distress.



                                                6
           Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 7 of 8



           WHEREFORE, Plaintiff demands judgment in an amount greater than two-hundred

thousand dollars ($200,000.00) against Defendants in compensatory damages, including back

pay, front pay, liquidated damages, attorneys’ fees, interest, costs, and any and all other relief

deemed appropriate by this Court, including but not limited to injunctive relief requiring

Defendants to reinstate Mr. Gibson.

Dated: October 29, 2020                                Respectfully submitted,


                                                                  /s/
                                                       Andrew M. Dansicker (Bar # 11765)
                                                       D. H. Andreas Lundstedt (Bar # 28620)
                                                       Law Office of Andrew M. Dansicker, LLC
                                                       Executive Plaza II, Suite 705
                                                       11350 McCormick Road
                                                       Hunt Valley, Maryland 21031

                                                       adansicker@dansickerlaw.com
                                                       andreas.lundstedt@gmail.com

                                                       Counsel for Plaintiff Ricky Gibson




                                                  7
           Case 1:20-cv-03156-JKB Document 1 Filed 10/29/20 Page 8 of 8



                                 PRAYER FOR JURY TRIAL

Plaintiff Ricky Gibson hereby requests a jury trial.


                                                      /s/
                                              Andrew M. Dansicker




                                                 8
